Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply dated 01/28/2022 has been received. Claim 2,12 and 22 are cancelled. Claim 21 is withdrawn. Claims 1,3-11, and 13-20 are under consideration. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 7/29/21 is acknowledged.
Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3-11, and 13-20REMAIN rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the claimed method using OP9 medium on retronectin and DLL4 coated plates supplemented with , does not reasonably provide enablement for any media other than OP9 or carrying out the method without a delta ligand, SCF, IL7, Flt3L and TPO.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability  of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

	The nature of the invention relates to a method of differentiation progenitor cells to become CD4/CD8 double positive T-cells.
The specification teaches differentiation of HPCs into CD4/CD8 double positive (DP) cells using OP9 medium on retronectin and DLL4 coated plates supplemented with 50 ng/ml SCF, 50 ng/ml 50 ng/ml IL7, 50 ng/ml Flt3L, 100 ng/ml TPO in addition to the claimed SB203580 (SB; p38 inhibitor) and SDF-1. However, the claims only require the presence of a p38 inhibitor and/or SDF-1.
	The art, pre- and post-filing, teaches that the presence of a p38 inhibitor and/or SDF-1 alone does not lead to double-positive cells. In fact, the presence of a p38 inhibitor and/or SDF-1 can lead to progenitor expansion as opposed to T-cell differentiation.
expansion media”.
On the other hand, Wang (2006, Exp Hematol, 34:1730-1740) taught “T cell development from the CD4/CD8 double negative (DN) stage to the CD4/CD8 double positive (DP) stage required IL-7 provided by the stromal cells” (Abstract). Wang highlights the importance of SCF, IL-7 and Flt3L in promoting efficient T lineage differentiation as well as use of an OP9-DL1 stromal cell layer that expresses delta ligand.
Likewise, Iriguchi (2021, Nature Communications, 12:430, pages 1-15) teaches that HPCs differentiate sequentially into progenitor T-cells, immature single positive cells, and CD4/CD8 double positive cells. Iriguchi discusses that several soluble factors have a pivotal role in this progression including IL7, Flt3L and SCF (see page 2, col. 1). Iriguchi teaches T-iPSC-HPCs differentiated into DP T-cells in the presence of Delta ligand, 50 ng/ml SCF, 50 ng/ml TPO, 50 ng/ml FLT3L, and 50 ng/ml IL-7 for 21 days. Iriguchi tested various serum-free media and found iHPCs could be differentiated into DP cells in αMEM supplemented with bovine serum albumin, insulin, and transferrin. In other media, iHPCs did not differentiate into DP cells, including StemSpan SFEM II. Iriguchi teaches that Dll4 is essential for T-cell differentiation and retronectin improves T-cell differentiation (page 2, col. 2).
Thus, in light of the breadth of the claims, the state of the art and the guidance in the specification, it would require undue experimentation to carry out the invention as claimed.

.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632